— Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting plaintiffs cross motion to amend his complaint to assert a cause of action for negligent misrepresentation. While leave to amend pleadings is to be freely given (see, CPLR 3025 [b]; Brinati v Southlake Props. Corp., 162 AD2d 961), where, as here, the proposed amendment manifestly lacks merit or is "palpably insufficient on [its] face”, it is improvident for the court to grant leave to amend (Mathieson v Mead, 168 AD2d 736, 737). Therefore, we modify the order of Supreme Court by denying plaintiff’s cross motion to amend his complaint to assert a cause of action for negligent misrepresentation. In all other respects, the order is affirmed. (Appeals from Order of Supreme Court, Monroe County, Calvaruso, J. — Dismiss Cause of Action.) Present — Denman, P. J., Boomer, Green, Balio and Davis, JJ.